             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       WESTERN DIVISION

NICOLET A NICA                                                          PLAINTIFF

v.                         No. 4:19-cv-77-DPM

KRYST AL LOPEZ                                                         DEFENDANT

                                 ORDER
        1. Motion, NQ 4, granted as modified. For good cause, the Court
extends Nica's time to serve Lopez until 31 July 2019.                 FED.   R. CIV. P.
4(m).
        2. Nica has been diligent, extraordinarily so, in attempting to
serve Lopez. The Court, however, has concerns about the effectiveness
of service by warning order or email.
        3. The Court therefore orders the U.S. Marshals Service to serve
Krystal Lopez in person (not by mail) by 31 July 2019. Nica must
deliver a copy of this Order, her motion (NQ 4) for background
information, the summons, and the complaint to the Marshal by
19 June 2019. In due course, the Marshal must file a return of service.
        So Ordered.


                                        D.P. Marshal             Jr.
                                        United States District Judge

                                          II   jwt. J..fJ I 'f
